Citation Nr: 0430463	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  96-51 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1987 to 
February 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The RO granted service connection for a 
nervous condition and assigned an initial 10 percent 
evaluation.  The veteran timely perfected an appeal of this 
determination to the Board.  In a June 1996 rating decision, 
the RO increased the initial rating to 30 percent.  The 
veteran has not indicated that he is satisfied with this 
rating.  Thus, the claim is still before the Board.  AB v. 
Brown, 6 Vet. App. 35, 38-39 (1993).  


FINDINGS OF FACT

1.  Neither the former criteria for evaluating schizophrenia, 
in effect when the veteran filed his notice of disagreement 
with the initial evaluation assigned, nor the revised 
criteria, which became effective November 7, 1996, is more 
favorable to the veteran's claim.

2.  The veteran's schizophrenia is manifested primarily by 
subjective complaints including depressed mood, anxiety, 
suspiciousness, occasional panic attacks, sleep impairment, 
paranoid delusions, and evidence of impaired impulse control 
as well as objective evidence of no more than definite social 
and industrial impairment, or occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for schizophrenia have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.21, 
4.130, Diagnostic Code 9203 (2004); 38 C.F.R. § 4.132, 
Diagnostic Code 9203 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 was enacted during the course of this appeal.  Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [hereinafter 
VCAA].  This liberalizing law and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical and lay 
evidence necessary to substantiate his claim.  The veteran 
was provided with a copy of the appealed August 1995 Rating 
Decision, June 1996 Rating Decision, the July 1996 Statement 
of the Case and numerous Supplemental Statements of the Case.  
These documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA, or 
obtained by VA on his behalf.  

Additionally, VA has made reasonable efforts to inform the 
veteran of the evidence he was responsible for submitting and 
what evidence VA would obtain on his behalf.  Specifically, a 
January 2004 letter informed the veteran that VA would help 
in obtaining relevant records, including medical and 
employment records and records from any federal agencies.  In 
this regard, the letter informed the veteran that he must 
adequately identify such pertinent records so that VA could 
request them on his behalf.  The letter also asked the 
veteran to inform VA of any additional information or 
evidence regarding his claim.  Furthermore, the letter 
informed the veteran that it is his responsibility to ensure 
that VA receives all the evidence not in the possession of a 
federal agency.  Thus, the Board finds that the 
aforementioned correspondences informed the veteran of the 
evidence he was responsible for submitting and what evidence 
VA would obtain in order to substantiate his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the Board finds that the veteran was informed that 
he could submit any records in his possession pertaining to 
his claim.  See 38 C.F.R. § 3.159(b).

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service records, post-service VA and non-VA medical 
records, VA examination reports and assertions made by the 
veteran in support of his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (describing harmless error).  Given 
the fact that the original rating decision predated the VCAA, 
the Board finds that any defect in the timing of the 
provision of notice was properly cured when the RO furnished 
the veteran the January 2004 letter, along with the above-
mentioned correspondences, and subsequently re-adjudicated 
his claim in May and August 2004.  Additionally, the Board 
notes that VA informed the veteran of the November 7, 1996, 
revision to the regulations regarding evaluations of mental 
disabilities.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the veteran covering all content 
requirements prior to the initial unfavorable rating decision 
is harmless error.  Additionally, VA has obtained and 
associated with the claims file every piece of evidence that 
the veteran has identified.  In sum, the facts relevant to 
this appeal have been properly developed and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA or its implementing regulations.  Therefore, the 
Board finds that the veteran is not prejudiced by the Board's 
review of his claim on the basis of the current record.  See 
Bernard, supra.  

Factual Background

A March 1995 VA examination report reflects an in-service 
hospitalization for a brief psychotic episode without marked 
stressor manifested by paranoid delusions that various people 
in the Navy were conspiring to kill him.  He is currently in 
the process of breaking up with a longstanding girlfriend, 
with whom he has a three-year-old daughter.  He is on 
medication, which helps him relax and not dwell on the fears 
he had when in the Navy.  The veteran stated that he wants to 
work, that he was working in the supply field with the Navy, 
and that he is looking for jobs that would relate to that or 
else a job in the security field.  

The veteran stated that he is looking for a job and that this 
has been a stress to him.  Another stressor has been breaking 
up with his girlfriend.  He is able to sleep from 9:00p.m. to 
6:00a.m. but will wake up for a while in the middle of the 
night around 3:00a.m.  He denied feelings of depression and 
said that he feels quite hopeful about the future.  He also 
denied any paranoid feelings, hallucinations or delusions, 
and any confusion or organic type of symptomatology.  

The veteran was neatly dressed, alert, cooperative, and 
sincere.  He seemed relaxed at times and anxious at other 
times.  There was no problem in thinking processes.  He was 
coherent and goal oriented.  Affect was slightly blunted but 
there was appropriateness.  There was no evidence of any 
psychotic symptoms.  The veteran was oriented to time, place 
and person.  Remote memory was intact.  He remembered three 
objects immediately and also after five minutes.  He knew the 
past three presidents.  He was able to spell "world" 
forward and backward.  Serial 3s were ok.  He showed good 
judgment in the "mailing the letter situation."  His 
problem interpretation was somewhat concrete.  

The examiner provided the following diagnoses: on Axis I, 
adjustment disorder with anxious mood; on Axis II, paranoid 
personality disorder; on Axis IV, severe psychosocial 
stressors, 3 moderate; and on Axis V, a global assessment of 
functioning (GAF) score of 80.  

A July 1995 VA examination report reflects that the veteran 
was hospitalized once in service for a paranoid disorder and 
that he has not been hospitalized since discharge 5 months 
ago.  He was given medication but has not taken it for a 
couple of months because it had no effect and because he is 
not a medicine taker.  He has received unemployment since 
discharge and has not worked.  The veteran stated that he 
started a training course for a clerical job a week ago, that 
it is going well, and that he has 14 weeks to go.  

The report shows complaints of a feeling that bugs are 
walking on him at night for the past three to four weeks.  
The veteran was generally alert, calm, and cooperative.  He 
spoke with no facial animation and seemed mildly depressed, 
but could occasionally smile.  His speech was logical and 
coherent.  When asked about nervousness, he said he does not 
really understand what tense is.  He denied feeling anxious 
or on edge.  He denied panic attacks or being a worrier.  He 
stated that depression comes and goes but denied crying 
spells.  He also denied ever having a really bad spell of 
depression or hypomanic episodes.  The veteran did state that 
he was afraid of not being able to support himself and his 
family.  As to whether people talk behind his back, he said 
that it happens and that sometimes he just feels as if people 
are talking behind his back but he does not know.  He denied 
visions and voices.  He has not felt that his thoughts are 
broadcast or his mind read.  He denied having any special or 
unusual experiences.  He denied having any enemies.  He said 
that he is usually full of energy.  His sleep has been pretty 
good, dreaming several times a week.  He did not recall 
dreaming about the service.  When asked about the feeling 
about bugs, he stated that he guesses that it is his nerves 
and not a dream but once he caught a roach.  When asked if he 
ever imagined things while in the hospital, he replied that 
he thought people were out to get him.  The veteran was able 
to provide the exact date correctly and able to locate London 
in Europe, and in England.  He did not feel that he has a 
nervous condition.  He stated that it was helpful talking to 
his psychiatrist but that he was going to discontinue seeing 
her because he is now feeling fine.  

The examiner noted that clock drawing, signature, figure 
drawing, and writing sample were obtained.  The veteran's 
figure drawing appeared consistent with psychosis, faceless 
with one arm almost missing and no hands on the other.  The 
examiner stated that his overall impression is that the 
veteran has a mild, compensated schizophrenia and had a 
decompensation with hospitalization last year while in 
service.  The examiner also noted that the veteran was in a 
training course that is likely going to prove employable.  
The examiner stated that the veteran's psychiatric capacity 
is mild and remains at risk for another decompensation.  

A February 1996 VA discharge summary provides the following 
diagnoses: on Axis I, schizophrenia; on Axis IV, no known 
stressors; and on Axis V, mild to moderate symptoms. The 
veteran had been admitted with complaints of insomnia and 
significant suspiciousness having to do with a spirit in his 
house.  His medication was increased slightly and his 
complaints diminished.  He remained pleasant and cooperative, 
but he was quite withdrawn and socially isolated.  The 
veteran was discharged at his request to return to his 
parents' home with follow-up.  

Of particular note is the initial diagnostic assessment, 
which provides the following diagnoses: on Axis I, 
schizophrenia; on Axis IV, no known stressors; and on Axis V, 
moderate to severe symptoms. 

An October 1996 VA discharge summary provides the following 
diagnoses: on Axis I, schizophrenia, paranoid, acute 
exacerbation; on Axis III, rhabdomyolysis (high CPK 
temperature 99) secondary to agitation and hyperthermia (99 
degrees) secondary to agitation; on Axis IV, stressors, 
severe - car accident and legal problems; and on Axis V, 
moderate.  

The summary reflects a history of being brought to the 
emergency room by the police after three days of 
incarceration.  The veteran had been picked up at the scene 
of a motor vehicle accident, where he was found agitated and 
exhibiting bizarre behavior.  He was placed in jail, where he 
remained agitated, and would not drink, eat, or sleep and 
acted bizarrely.  The veteran had been on his way to pick up 
his daughter.  The examiner noted that the veteran had been 
treated for schizophrenia and was stable but had probably 
stopped taking his medication at the time.  He was brought to 
the emergency room in four-point cuffs and chains, lying on a 
stretcher, appearing rigid and talking loudly, yelling 
obscenities and "be strong, God" constantly.  The veteran's 
mental status was described as follows: acutely psychotic, 
persevering speech, bizarre behavior, frequent racial 
obscenities, and making body gyrations.  After two days on IV 
fluids, the veteran became aware of his surroundings and was 
calmer and in good contact with reality.  On the third day, 
his restraints were discontinued and so was his seclusion, 
and he was given ground level privileges and could ambulate 
around the ward.  Gradually, he regained his memory and he 
was given further privileges.  

Upon discharge, the veteran was pleasant, cooperative, 
euthymic, not psychotic, not suicidal or homicidal, and had 
no perceptual changes.  He was alert, oriented times three 
and in very good contact with reality.  His memory was 
excellent except for the time between his car accident and 
waking up at the hospital.  He was competent to handle his VA 
funds and capable of returning to pre-hospital activities.  

Of particular note, hospital treatment records show that, on 
the day following admission, the following diagnoses were 
provided: on Axis I, psychotic disorder, not otherwise 
specified; on Axis III, rule out head trauma; on Axis IV, 
severe (identified stressors: chronic illness, legal 
problems, and non-compliance); and on Axis V, a current GAF 
score of 11 to 20 with some danger to self /others, and the 
highest GAF score of 51 to 60 with moderate 
impairment/symptoms.  Additionally, the following were noted 
as therapeutic weaknesses: chronic illness, impaired 
judgment, limited insight and non-compliance with medication.

An October 1997 VA examination report reflects that the 
veteran attended school and was taking his medication.  The 
veteran stated that, without medication, he winds up in the 
hospital with feelings of people against him.  He stated that 
he sees things that are not really happening and visualizes 
things that are not there.  He added that he felt good and 
that he did not need the medication, and was not aware that 
he needed the medication.  The examiner noted that, with 
medication, the veteran is able to function adequately.  

The report shows that the veteran sleeps well and works for a 
collection agency.  The veteran was cooperative, neatly 
dressed, and presentable.  Speech was coherent.  Thoughts 
were adequately presented.  Perceptions were accurate.  The 
veteran was calm, stable, even, mildly anxious, average to 
above average, and oriented times three.  Memory was good for 
recent and past events.  Expressive ability was excellent.  
Knowledge of information was above average.  Calculations 
were good.  Abstractions were good.  The veteran concentrated 
well and was pretty persistent.  He had some depression but 
no suicidal or homicidal features and no assaultive behavior.  
The veteran has had hallucinations and delusions without his 
medication.  He was a loner, isolated with few if any 
friends, no girlfriend and living alone.  He showed good 
adaption.  He works full-time, attends, school, likes to 
read, likes baseball and likes to watch sports on television.  
He had good insight and judgment.  The examiner noted that 
the veteran is able to work, working full-time.  

The examiner provided the following diagnoses: on Axis I, 
paranoid schizophrenia; on Axis IV, stress in service; and on 
Axis V, a GAF score of 60.

A May 1998 Navy examination report reflects that the veteran 
has had 2 psychiatric hospitalizations since the last 
evaluation, both times occurring when he was not taking his 
medication.  Symptoms at that time included being disoriented 
and having delusions and visual and auditory hallucinations.  
The veteran stated that his current medication was effective 
and helpful, and that he was okay as long as he took his 
medication and continued his follow-ups.  He also stated that 
he was doing well at work, getting along with co-workers, and 
attending community college.  He had occasional social 
encounters and got along well with others, but described 
himself as overall somewhat shy and reserved.  He structured 
his time by going to work, going to school, and working 
around the house.  He denied any recurrent psychiatric 
symptoms or complaints over the last year since he had been 
taking his medication.  

The examiner observed that the veteran was alert, fully 
oriented, well dressed, well groomed, and cooperative with 
the interview.  The veteran's speech was regular in rate and 
rhythm, fluent, and spontaneous.  Thought processes were 
logical, linear, and goal oriented.  Thought content did not 
reveal any delusions, hallucinations, or other disturbances 
of perception.  Mood was euthymic with broad and congruent 
affect.  The veteran denied any suicidal or homicidal 
ideation.  Cognition, memory, and abstraction all appeared 
intact.  Insight and judgment appeared good.  

The examiner stated that the veteran continues to manifest a 
definite level of occupational and social impairment that is 
the result of a severe mental disorder.  He also stated that, 
while the veteran is currently functioning adequately in a 
structured and supportive environment with minimal stressors 
and psychopharmacologic treatment, the veteran is limited in 
his ability to pursue independent activities.  He noted that 
the veteran has continued to evidence symptoms which have 
limited his capacity to handle stress and that it is apparent 
that the veteran continues to experience manifestations of an 
active condition when not adequately treated.  The examiner 
strongly recommended that the veteran be retained on the 
temporary disability retirement list at his current rate of 
disability.  He added that the veteran is competent to manage 
his personal and financial affairs.  

A June 1998 letter from the Department of the Navy states 
that the veteran will be retained on the temporary disability 
retirement list with the percentage of the disability 
assigned at the time of the initial placement.  

An October 1999 Navy examination report reflects that the 
veteran has recently obtained a new job and is having no 
problems, and that he has been attending a community college 
for an associate degree.  The veteran denied any recurrent 
mental health symptoms or complaints.  He was well groomed.  
His speech was fluent with regular rate and rhythm.  Thought 
processes were logical, linear, and goal oriented.  Thought 
content did not include hallucinations, delusions, or other 
disturbances of perception.  Mood was neutral to euthymic 
with a ranging and appropriate affect.  He denied any 
suicidal or homicidal ideation.  Cognition, memory and 
abstraction appeared intact.  Insight and judgment were good.

The examiner stated that the veteran continues to manifest a 
definite level of occupational and social impairment which is 
evidenced by the fact that he has required continued 
psychopharmacologic medication.  He also stated that the 
veteran has been somewhat limited in his ability to pursue 
independent activities and, without medication, has continued 
to evidence symptoms of his disorder which would otherwise 
markedly limit his capacity for handling stress.  The 
examiner recommended that, given the prolonged duration and 
severity of the veteran's active symptoms, the veteran be 
placed on the permanent disability retirement list at his 
current rate of disability.  He added that the veteran is 
competent to manage his own personal and financial affairs.  

A February 2000 letter from the Department of the Navy states 
that the veteran will be placed on retired list by reason of 
permanent physical disability, effective March 1, 2000, at a 
rate of 30 percent.  

An August 2000 VA treatment note reflects that the veteran 
was admitted overnight and that in the morning he presented 
without any complaints except for talking to his God quite 
often as a prayer.  The veteran denied auditory or visual 
hallucinations.  He lived alone and was employed.  He was 
friendly, in full contact, in clear sensorium, cooperative, 
coherent without any acute psychotic features, with neutral 
affect, and not suicidal or homicidal.  

A subsequent August 2000 VA note shows that the veteran was 
brought back by his father because his medication was not 
working.  The veteran had trouble sleeping last night, was 
yelling things about evil spirits, and was agitated around 
his mother, shoving her.  He requested different medication.  

A final August 2000 note reflects that the new medication was 
very helpful and that the veteran showed no symptoms or 
discomfort.  The veteran had no suicidal or homicidal 
ideations or psychotic features, and manifested no 
mood/affect.

VA treatment notes from September 2000 to March 2002 show 
that the veteran was doing well on his medication and that he 
has been working.

An October 2002 VA treatment note reflects that the veteran 
is an employed male with schizophrenia who has not had his 
medication for 2 days and came to the emergency room three 
days ago.  He is calm and cooperative with fair eye contact.  
He denied hallucinations, was not overtly delusional, and has 
a history of paranoid delusions in the past.  He reported no 
problems at work.  His GAF score was 55.

A November 2002 VA treatment note shows that two days after 
seeing the examiner the veteran became paranoid towards his 
co-workers who took him to the hospital, where he was treated 
for 7 days.  The veteran was cooperative and calm but with 
limited eye contact.  There were no hallucinations or 
suicidal or homicidal ideations.  He was compliant with his 
medication with no side effects.

Another November 2002 VA treatment note reflects that the 
veteran is friendly and cooperative with good eye contact and 
that he is complying with his medication, which he reports is 
working better for him.  There were no hallucinations or 
suicidal or homicidal ideations, but he was still paranoid at 
times and looked discouraged.  

A December 2002 VA treatment note reflects that the veteran 
is friendly and cooperative with good eye contact and that he 
is doing well.  There were no overt psychotic symptoms, major 
mood swings, or suicidal or homicidal ideations.  The veteran 
was compliant with his medication and having no side effects 
or change in sleep or appetite.  He goes to GIM (guided 
imagery and music therapy) every day and visits his mother 
frequently.  

An April 2003 VA treatment note shows that the veteran is 
responding well to his medication with no mood swings, overt 
psychotic symptoms, or suicidal or homicidal ideations.  The 
note also reflects that he has a full-time job with no 
conflicts with his boss or co-workers, has an active 
lifestyle, has a girlfriend, goes to GIM, and helps his 
mother.  The examiner assigned a GAF score of 55.

A January 2004 VA treatment note reflects that the veteran is 
appropriately dressed and groomed, complying with his 
medication, wit no overt psychotic symptoms, mood swings, or 
suicidal or homicidal ideations.  The note also shows that 
the veteran is employed, has a girlfriend, has no limitations 
on daily functioning, and asked for a decrease in the dose of 
his medication.

A February 2004 VA treatment note reflects that the veteran 
is not working full time but is working as an independent 
contractor, and that he is doing well on the reduced dose of 
medication.  The impression was well-compensated 
schizophrenia.

A March 2004 VA examination report reflects the veteran's 
prior medical history and that the veteran has been 
unemployed since June 2003 when he was laid off from his job 
of 4 years.  The examiner noted that there was an 
interruption in the veteran's work at this last job in which 
he needed to be hospitalized on several occasions when he 
went off his medication.  The examiner observed that it does 
appear as though the veteran's symptoms are severe enough to 
interfere with his occupational functioning, specifying that 
whenever the veteran goes off his medication he decompensates 
and often needs hospitalization.  

The examiner notes that the veteran has one daughter, with 
whom he has little contact, that he has been living with his 
fiancé for about a year, and that he has 2 to 3 friends.  The 
veteran stated that he tends to isolate himself and that when 
he stops taking his medication he often becomes paranoid and 
feels as though he is unable to trust his family or friends.  

The examiner observed that the veteran's symptoms are 
experienced daily, moderate in severity, and chronic.  The 
examiner stated that the veteran appears well stabilized 
since he is now taking his medication but that it is clear 
from reviewing the record that as soon as he stops taking his 
medication he decompensates rather quickly and needs 
hospitalization.  The examiner added that the veteran was 
doing well on his medication.  

The veteran complained that he cannot sleep at all when he is 
off his medication.  The veteran presented with flat affect, 
appeared to have a thought disorder, and described having 
ideas of reference and persecutory delusions.  

Mental status examination revealed no evidence of impairment 
of thought process or communication.  The veteran experiences 
persecutory delusions particularly when he is not complying 
with his medication.  He denied auditory or visual 
hallucinations; suicidal or homicidal thoughts, plans, or 
intent; significant problems with his memory; and obsessive 
thoughts or ritualistic behaviors.  There was no 
inappropriate behavior but he did report exhibiting bizarre 
behavior when he does not comply with his medication.  The 
veteran is able to maintain minimal personal hygiene and 
other basic activities of daily living but decompensates 
quickly when he does not comply with his medication.  He is 
oriented times three.  His speech is relevant, logical and 
coherent.  He admits to having occasional panic attacks.  His 
mood is depressed and he appears anxious.  There is evidence 
of impaired impulse control particularly when he is not 
complying with his medication.  He has sleep impairment when 
he does not take his medication but currently sleep is not a 
problem.  The veteran also reported that other people notice 
that he acts strangely when he is not on his medication.  

The examiner provided the following diagnoses: on Axis I, 
paranoid schizophrenia, chronic; on Axis IV, unemployment; 
and on Axis V, current GAF score of 55.  The examiner noted 
that the veteran is competent and capable of managing his 
benefit payment in his own best interest.  

An April 2004 VA treatment note reflects that the veteran was 
appropriately dressed and complying with his medication, 
which was decreased at the last visit per his request, and 
that there was no psychosis or mood swings.  The note also 
shows that he is living with a supportive fiancé and holding 
a part-time job.

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  
Where the Rating Schedule does not provide a noncompensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The veteran's schizophrenia is currently evaluated as 30 
percent disabling under Diagnostic Code 9203.

During the course of this appeal, VA revised the criteria for 
evaluating mental disorders, effective November 7, 1996.  See 
61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. pt. 4).  
The Court has held that, where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  As the 
veteran filed his claim prior to November 7, 1996, the Board 
will consider both versions of the rating criteria under 
Diagnostic Code 9203 and apply the criteria that are more 
favorable to the veteran.

Under the regulations applicable prior to November 7, 1996, a 
30 percent evaluation was warranted for symptomatology that 
resulted in definite social and industrial impairment.  A 50 
percent evaluation was warranted for symptomatology that 
resulted in considerable social and industrial impairment.  A 
70 percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation was warranted (1) when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; (2) where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or (3) 
where the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9203 (1996).

The term "definite" in 38 C.F.R. § 4.132 (1996) is 
qualitative in character, whereas the other terms are 
quantitative.  The Board must construe the term "definite" 
in a manner that would quantify the degree of impairment, as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more that moderate but less than 
rather large."  Hood v. Brown, 4 Vet. App. 301 (1993); 
VAOPGCPREC 9-93.

Under the amended regulations, a 30 percent evaluation is 
appropriate when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent rating is warranted 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9203 (2004).

The regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004).

After a careful review of the record, the Board finds that 
the preponderance of the evidence does not support an initial 
disability rating in excess of 30 percent for the veteran's 
schizophrenia under either the former or revised rating 
criteria.  

With respect to the rating criteria in effect prior to 
November 7, 1996, the Board observes that the majority of the 
GAF scores of record have been within the 51 to 60 range.  In 
this regard, the Board observe that, according to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), such GAF scores indicate moderate symptoms 
such as flat affect, circumstantial speech and panic attacks; 
or moderate difficulty in social, occupational, or school 
functioning, including having few friends and experiencing 
conflicts with peers or co-workers.  The Board acknowledges 
that the veteran was assigned a GAF score of 11 to 20 in 
October 1996; however, the Board observes that this was 
reflective of an acute exacerbation.  

Since discharge, the veteran's disability has been described 
as follows: no more than slight impairment in social or 
occupational functioning (GAF score of 80), mild, mild to 
moderate, moderate to severe, moderate, moderate, able to 
function adequately with medication, definite level of 
occupational and social impairment that is the result of a 
severe mental disorder, definite level of occupational and 
social impairment, severe enough to interfere with his 
occupational functioning, and moderate.  

Regarding the description that the veteran's symptoms were 
moderate to severe, the Board observes that this was provided 
the day after admission for an acute exacerbation and is not 
reflective of the veteran's overall disability picture.

Regarding the description that the veteran's disability 
results in a definite level of occupational and social 
impairment that is the result of a severe mental disorder, 
the Board observes that findings at that time show that the 
veteran was doing well at work, getting along with co-
workers, attending community college, and not complaining of 
any recurrent psychiatric symptoms or complaints.  

Regarding the description that his symptoms are severe enough 
to interfere with his occupational functioning, the Board 
observes that that (March 2004) examiner stated that it 
appeared as though the veteran's symptoms are severe enough 
to interfere with his occupational functioning, specifying 
that whenever the veteran goes off his medication he 
decompensates and often needs hospitalization.  Despite that 
characterization, the examiner described the veteran's 
symptoms as moderate and provided a GAF score of 55.  
Moreover, the description is not inconsistent with the 
Board's finding that the veteran's symptoms represent 
definite impairment of social and industrial adaptability.  
Furthermore, 2004 VA treatment records show that the 
veteran's medication has been reduced in dose with good 
results.  

Moreover, the record shows that the veteran has been 
employed, either full-time or part-time, since discharge.  In 
this regard, the Board acknowledges that at the March 2004 VA 
exam the veteran stated that he had been unemployed since 
June 2003; however, the Board observes that VA treatment 
notes, both prior to and since that exam, indicate that the 
veteran was employed, perhaps not full time but at least 
part-time.  In addition, the record reflects that the veteran 
has been able to maintain social relationships and is 
currently engaged to be married.  

In sum, under the regulations in effect prior to November 7, 
1996, the Board finds that the veteran's disability picture 
more nearly approximates definite impairment of social and 
industrial adaptability.  Given the GAF scores of record and 
the fact that the veteran is currently working, the Board 
observes that his symptomatology is not reflective of 
considerable impairment of social and industrial 
adaptability.  

Regarding the current regulations, the Board notes that the 
veteran has had intermittent periods of inability to perform 
occupational tasks when not taking his medication.  His 
symptoms have included depressed mood, anxiety, 
suspiciousness, occasional panic attacks, sleep impairment, 
paranoid delusions, and evidence of impaired impulse control.  
The Board notes that the symptoms of sleep impairment and 
paranoid delusions manifest when the veteran is not taking 
his medication.  The Board also notes the acute psychotic 
symptoms of delusions, visual and auditory hallucinations, 
impaired judgment, limited insight, and bizarre behavior when 
not taking his medication; however, the Board observes that 
these symptoms are not representative of the veteran's 
overall disability picture.  The Board again notes that the 
majority of the veteran's GAF scores have ranged between 51 
and 60, indicating moderate symptoms or moderate difficulty 
in social, occupational, or school functioning.  In addition, 
the Board reiterates that the veteran has been able to 
maintain employment on either a full-time or part-time basis.  

The record does not show that the veteran has occupational 
and social impairment with reduced reliability and 
productivity due to panic attacks more than once a week, 
difficulty understanding complex commands, impairment of 
short- or long-term memory, or difficulty in establishing and 
maintaining effective work and social relationships.  The 
Board again notes that the veteran has been able to maintain 
social relationships and became engaged to be married.  Thus, 
the veteran's disability picture is not reflective of the 
higher 50 percent rating.  

Furthermore, the record suggests that the veteran's symptoms 
are well controlled with medication.  In this regard, the 
Board observes that the veteran's disability picture may even 
meet the criteria for a 10 percent rating, which is 
appropriate when symptoms are controlled by continuous 
medication.  

Furthermore, the Board has considered whether the veteran's 
schizophrenia presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The Board acknowledges that the veteran has been 
hospitalized on several occasions but reiterates that they 
were for acute exacerbations due to his non-compliance with 
medication.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 30 
percent for the veteran's schizophrenia.

Considering the disability picture as presented by the 
evidence of record, the Board finds that the criteria for a 
30 percent rating under both versions of the rating criteria 
most accurately reflects the veteran's level of impairment.  

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's schizophrenia was more than 30 
percent disabling.  Thus, "staged ratings" are inapplicable 
to this case.



ORDER

An initial disability rating in excess of 30 percent for 
schizophrenia is denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



